IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,244-01


EX PARTE RICARDO CISNEROS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2003-1719-B IN THE 158TH DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated sexual assault of a child and sentenced to 25 years' imprisonment on two of the counts
and 40 years' imprisonment on one of the counts.  The Second Court of Appeals affirmed his
convictions.  See Cisneros v. State, No. 02-06-103-CR, (Tex. App.- Fort Worth, 2007, pet. ref'd)
(not designated for publication).  
	Applicant contends that his guilty pleas were involuntary because counsel rendered
ineffective assistance when he failed to file a motion for a speedy trial.  He also contends that
counsel rendered ineffective assistance at punishment. 
	On March 18, 2009, this Court remanded this application to Denton County so that
Applicant's supplemental brief and supporting evidence, if timely filed, could be reviewed by the
trial court. On April 9, 2009, the trial court forwarded its supplemental findings of fact and
conclusions of law to this Court.  The trial court recommends that relief be denied.  We agree.  We
deny relief upon the basis of the trial court's findings of fact and conclusions of law.  
	On March 4, 2009, Applicant filed a supplemental 11.07 application in the convicting court
raising four additional ineffective assistance of counsel claims.  Based on our independent review
of the reporter's record from the punishment hearing,  we find that Applicant's supplemental claims
have no merit, and deny relief.  
 
Filed: May 13, 2009
Do not publish